DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 11, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,525,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1 – 22 and 25 – 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner’s closest art, Jander (U.S. Patent Application Publication Number 2005/0067044, cited in IDS) teaches a method of filling a muffler with a fibrous material (abstract) the method comprising: affixing the first shell member and the second shell member to one another to define an open portion and a closed portion (figures 3 and 13, element 10 being the ‘first shell,’ element 40 being the ‘second shell,’ and element 18 being the ‘closed portion’; page 2, paragraphs 22 and 24), the open portion defining a portion of the circumference of the muffler shell wherein the shell member are so spaced as to allow a filling nozzle to fit between the first shell member and the second shell member at the open portion (figure 3, element 18; page 2, paragraph 24); inserting the filling nozzle into the muffler shell through the open portion (figure 7, element 26 being the ‘filling nozzle’; page 2, paragraph 27); introducing the fibrous material into the muffler shell through the filling .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726